Citation Nr: 1227682	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-48 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected status post left knee surgery with chondromalacia of the patella.  

2.  Entitlement to a rating in excess of 20 percent for status post left knee surgery with chondromalacia of the patella.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to October 1985. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 20 percent evaluation for status post left knee surgery with chondromalacia of the patella and denied service connection for a right knee disability.  

In his substantive appeal to the Board in December 2009 the Veteran requested a Board hearing at a local RO, however in an April 2012 written statement his attorney cancelled his scheduled Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability and a rating in excess of 20 percent for his service connected status post left knee surgery with chondromalacia of the patella.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

A.  Service Connection Claim 

The Veteran was provided with VA examinations regarding the nature and etiology of his claimed right knee disability in May 2009 and September 2009.  

The May 2009 VA examination report noted that the Veteran was given a diagnosis of bilateral knee degenerative arthritis and the examiner opined that the right knee condition was less likely as not related to his left knee condition as there was no medical evidence showing that arthritis in one knee can cause similar arthritis in the opposite knee.  He also opined that his right knee condition was less likely than not related to service since there was no documentation of right knee pain until after discharge.  

A September 2009 VA examination report noted that the Veteran's service treatment records (STRs) showed only one documented record of right knee complaints.  A July 1984 record showed a diagnosis of bilateral chondromalacia; all other evidence showed treatment for the left knee.  The examiner opined that inasmuch as the single clinical note about the right knee complaint during service and the Veteran's first documented treatment for his right knee was 22 years after discharge, it was less likely than not that his current right knee condition was caused by his service.  

STRs dated in October 1982, September 1983, April 1985, and July 1984, show treatment for right knee pain and noted findings such as chronic synovitis, decreased range of motion, and effusion.  

Given that the May 2009 VA examiner based his opinion that the Veteran's right knee condition was not due to service because there was no treatment for it during service and the September 2009 VA examiner found that it was not related to service because there was a single record of treatment for it during service, these examinations are based on an inaccurate factual basis given that the Veteran received treatment for his right knee numerous times during service.  Thus, they are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Similarly, the May 2009 VA examination report noting that the Veteran's right knee condition was less likely as not related to his left knee condition failed to address whether the Veteran's service-connected left knee disability aggravated his claimed right knee disability pursuant to 38 C.F.R. § 3.310.  

Thus, a new VA examination must be conducted to determine the etiology of the Veteran's right knee disability on a direct and secondary basis, including based on aggravation.  See 38 C.F.R. § 3.159(c)(4).  

B.  Increased Rating Claim

Since the Veteran's last VA examination assessing the severity of his service connected left knee disability in May 2009, numerous treatment records indicated that he was receiving treatment for left knee pain.  This indicates his disability may have worsened since his last VA examination, which was over 3 years ago.  Thus, a new VA medical examination is necessary to assess the current severity of the Veteran's service connected left knee disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, in the October 1985 rating decision granting service connection for the Veteran's left knee disability, the RO assigned a 10 percent rating effective October 13, 1985, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, recurrent subluxation and lateral instability.  In a January 2005 rating decision, the RO increased the Veteran's rating for a left knee disability to 20 percent disabling, effective October 12, 2004, under DC 5260, limitation of flexion.  In a case involving a knee disability, the changing of diagnostic codes based on current evidence of knee arthritis, but no current evidence of the previously rated knee laxity, after that rating had been in effect for over 20 years (and thus protected pursuant to 38 C.F.R. § 3.951) constituted a reduction that warranted reversal.  See Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011).  Given that the Veteran's rating under DC 5257 was in effect for almost 20 years, and the RO did not propose a reduction prior to its January 2005 rating decision, on remand the RO must consider whether the January 2005 rating decision was in error in light of the Murray decision and whether the Veteran should have been assigned two separate evaluations for his left knee; one under DC 5257 and one under DC 5260.  

Finally, it is noted that since the November 2009 statement of the case (SOC), numerous VA and private treatment records have been associated with the claim file prior to the transfer of the file to the Board, but were not reviewed as of the last SOC; the RO has not issued any supplemental statements of the case (SSOC) discussing these records.  A preliminary review of these records reflects that they are pertinent to the claims and must be reviewed by the agency of original jurisdiction prior to further Board action.  See 38 C.F.R. § 19.31.  

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of his claimed right knee disability and the current severity of his service connected left knee disability.  All necessary testing should be conducted, including range of motion testing of the Veteran's left knee that discusses all functional limitations due to pain and other factors on repetition.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability had its onset during, or is otherwise related to, service, including the numerous complaints of pain and treatment as shown in his service treatment records.  

If not, is it at least as likely as not that his right knee disability is caused or aggravated by his service-connected left knee disability, including due to abnormal balance and weight bearing due to his left knee disability. 
The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims must then be readjudicated with a specific discussion of all relevant evidence associated with the claim file since the November 2009 SOC and a discussion of whether the January 2005 rating decision assigning a different diagnostic code for the Veteran's service connected left knee disability constituted an improper reduction and whether two separate ratings should have been assigned.  

If either claim is denied, the RO is to issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


